DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statements (IDS) submitted on 4/13/2022 and 4/29/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.           Claims 1-4, 8-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0382527 A1 to Mitelman et al. (hereinafter “Mitelman”) in view of United States Patent Application Publication 2020/0134391 A1 to Assaderaghi et al. (hereinafter “ ‘391”).
            Regarding Claim 1, Mitelman discloses a method, comprising: 
     obtaining network traffic from a network, wherein the network traffic is transmitted by a first device that is communicatively coupled to the network (Mitelman: [0030] and Figure 2 with [0041] – corresponds to receiving information related to data from a network device. See also Figure 1 – network device is connected to a network system comprising a machine learning (ML) engine.); 
     determining a set of features based on the network traffic (Mitelman: [0041] – corresponds to extracting features from the data.); 
     determining a first classification for the first device based on the set of features and a first machine learning model (Mitelman: [0041-0043] – corresponds to determining a classification of the data and model from multiple models.), wherein the first classification is associated with a first classification level (Mitelman: [0041-0043] – the ML engine determines one or more classifications through one or more classifiers, suggesting at least a first classification level. See also [0047].).
             Although Mitelman discloses learning a plurality of models through stacking or ensemble learning, and thus multiple classifications (at least first and second classifications; see Mitelman at [0047-0050]), and storing at least the plurality of classifications (at least first and second classifications, therefore disclosing storing at least one of the first classification and [a] second classification - see Mitelman at [0039] (databases) and [0041-0042] (storing profile data).), Mitelman does not expressly disclose 
     identifying a second machine learning model based on the first classification, wherein the second machine learning model is associated with the first classification;
     determining a second classification for the first device based on the second machine learning model, wherein the second classification is associated with a second classification level.
            However, this scheme for classifying data (as may be related to a “device”) using machine learning (ML) algorithms (models) cannot be considered new or novel in the presence of ‘391. ‘391 is also concerned with classifying training data for building ML models (‘391: [0010-0012] – corresponds to building a plurality of models for the purpose of identifying certain data for classification to avoid the extraction of model data.). ‘391 discloses identifying a second machine learning model based on the first classification (‘391: Figure 2 with [0022] – corresponds to identifying Model 2 (32) that includes at least Training Data 1 (22) a (first) classification.), wherein the second machine learning model is associated with the first classification (‘391: Figure 2 with [0022] – describes the coupling of Model Training 24, comprising Training Data 1 (22) with Modeling Training (3), into Model 2.), determining a second classification…based on the second machine learning model (‘391: Model 2 includes Model Training (3) that includes Training Data (28, another classification).), determining a second classification…based on the second machine learning model (‘391: Figure 2 with [0022-0023] – corresponds to learning a second classification based on the Training Data 1 and the Training Data 2, included in the Model Training (3).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for classifying a device as disclosed by Mitelman in view of the method of classifying data as disclosed by ‘391 to determine multiple classifications using multiple models for the reasons of identifying “abnormal” activity that may otherwise be classified as “normal” (‘319: [0003], [0019]).
            Regarding Claim 2, the combination of Mitelman and ‘319 discloses the method of claim 1, further comprising: 
     performing an action based on at least one of the first classification or the second classification (Both Mitelman ([0016, [0038]) and ‘391 ([0026]) disclose performing an action based on a determination from a classification.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for classifying a device as disclosed by Mitelman in view of the method of classifying data as disclosed by ‘319 to determine an action using multiple models for the reasons of identifying “abnormal” activity that may otherwise be classified as “normal” (‘319: [0003], [0019]).
            Regarding Claim 3, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein the action comprises one or more of a remediation action or a security action (Both Mitelman ([0016, [0038]) and ‘391 ([0026]) disclose performing an action that is either remedial (Mitelman) or based on security (‘319).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for classifying a device as disclosed by Mitelman in view of the method of classifying data as disclosed by ‘319 to determine an action using multiple models for the reasons of identifying “abnormal” activity that may otherwise be classified as “normal” (‘319: [0003], [0019]).
            Regarding Claim 4, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein: 
     determining the first classification for the first device comprises: 
          determining a first confidence level associated with the first classification (Mitelman: [0036] – discloses each confidence level associated with a classification.); 
     the method further comprises: 
          determining whether the first confidence level is above a threshold confidence level (Mitelman: [0037] – the confidence level may be measured against a threshold.); and 
          the second machine learning model is identified in response to the first confidence level being above the threshold confidence level (‘391: [0013-0014] – corresponds to sending a notification message with a confidence level as a prediction for extraction for an input to a second model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for classifying a device as disclosed by Mitelman in view of the method of classifying data as disclosed by ‘319 to determine multiple classifications using multiple models for the reasons of identifying “abnormal” activity that may otherwise be classified as “normal” (‘319: [0003], [0019]).
            Regarding Claim 8, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein Mitelman further discloses the set of features comprises one or more of textual features and a device fingerprint (Mitelman at least discloses the use of labels (textual features) of the set of features in [0028], [0038-0040], and [0043]. Mitelman suggests a fingerprint may be associated with a device through information that includes its association with a server, such as a DHCP server described in [0027] and [0033] – one classification can include labeling the device as a type of server.).
            Regarding Claim 9, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein Mitelman further discloses the second classification is determined further based on one or more of the set of features or a subset of the set of features (Mitelman: [0041-0043] – feature sets of the plurality of classifications include subsets.).
            Regarding Claim 10, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein Mitelman further discloses the set of features are associated with a set of properties associated with the first device (Mitelman: [0025-0029] and [0048] – one set of features is associated with a property of the device, such as the device’s operating system.).
            Regarding Claim 11, the combination of Mitelman and ‘391 discloses the method of claim 1, wherein ‘391 further discloses: 
     determining the second machine learning model based on the first classification comprises determining whether at least one machine learning model is associated with the first classification (‘391: Figure 2 with [0022] – describes the coupling of Model Training 24, comprising Training Data 1 (22) with Modeling Training (3), into Model 2, which follows an association of Model Training (24) to Model 1 (26), establishing at least one classification to Model 2.); and 
     the second machine learning model is identified in response to at least one machine learning model being associated with the first classification (‘391: Figure 2 with [0022] – describes the coupling of Model Training 24, comprising Training Data 1 (22) with Modeling Training (3), into Model 2, which follows an association of Model Training (24) to Model 1 (26), establishing at least one classification to Model 2. The limitation includes an interpretation that the second machine learning model is the at least one machine learning model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for classifying a device as disclosed by Mitelman in view of the method of classifying data as disclosed by ‘319 to determine multiple classifications using multiple models for the reasons of identifying “abnormal” activity that may otherwise be classified as “normal” (‘319: [0003], [0019]).

            Claims 12-15 and 19, directed to an apparatus embodiment of claims 1-4 and 11, recite similar features as claims 1-4 and 11, respectively, and are therefore rejected upon the same grounds as claims 1-4 and 11. Please see above rejections of claims 1-4 and 11. Mitelman further discloses a system comprising at least a memory and a processor in at least [0055]).
            Claim 20, directed to an article of manufacture embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Mitelman further discloses a non-transitory computer readable medium in at least [0056].                        

Allowable Subject Matter
10.         Claims 5-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0228366 A1 to Kanagawa et al. at [0045-0052], [0099], [0121-0123];
US PGPub 2019/0336096 A1 to Itu et al. at [0005-0015], [0051-0055], [0068-0071]; and
US PGPub 2021/0264025 A1 to Givental et al. at [0006], [0020], [0026], [0046], [0059], [0071], [0086].     

            

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 26, 2022